Citation Nr: 1219059	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a rash disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) and several Board remands.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The issue of entitlement to service connection for a rash disorder is RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a rash disorder was denied by a February 2004 rating decision.  The Veteran did not appeal that rating decision, and it is final.

2.  In a February 2006 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for a rash disorder.  Although the Veteran filed a notice of disagreement in February 2006, he did not appeal the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a rash disorder.  Thus, the February 2006 rating decision is final as to that issue.

3.  Evidence associated with the claims file since the unappealed February 2006 rating decision is new and material evidence and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a rash disorder. 



CONCLUSION OF LAW

New and material evidence has been submitted since the RO's February 2006 rating decision, and the Veteran's claim for service connection for a rash disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for a rash disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reopening the Veteran's claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a rash disorder. 

In a February 2004 rating decision, the RO denied service connection for a rash disorder because the evidence did not show that the Veteran's rash disorder was incurred in or caused by active duty service.  Notice of the February 2004 rating decision was provided to the Veteran that same month, and he did not perfect an appeal of the rating decision.  Thus, the February 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  

In a February 2006 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for a rash disorder because the Veteran failed to submit new and material evidence.  Notice of the decision was provided to the Veteran that same month.  In February 2006, the Veteran filed a notice of disagreement to the February 2006 rating decision, but did not appeal the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a rash disorder.  Therefore, the February 2006 rating decision is final as to that issue based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 2006 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In October 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a rash disorder.  In a November 2006 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In November 2006, the Veteran filed a notice of disagreement.  In January 2007, the RO issued a statement of the case which denied reopening the Veteran's claim.  In February 2007, the Veteran perfected his appeal.  In December 2008 and May 2010, the RO issued supplemental statements of the case which did not address the issue of whether the Veteran submitted new and material evidence, and instead considered the Veteran's claim for entitlement to service connection for a rash disorder on the merits.  Accordingly, the December 2008 and May 2010 supplemental statements of the case impliedly reopened the Veteran's claim.

Although the RO impliedly determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a rash disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

At the time of the February 2006 rating decision, the evidence consisted of VA treatment records from April 2004 through December 2005, which reveal diagnoses of and treatment for a rash.  A December 2005 VA treatment record notes a diagnosis of chronic nodular chondrodermatitis of the left pinna and actinic keratosis of the left mastoid skin.  The Veteran's service treatment records are not available, as the National Personnel Records Center (NPRC) has indicated that they were presumed destroyed in a 1973 fire.

Since the RO's February 2006 rating decision, the Veteran submitted additional evidence which is new and material to the issue of entitlement to service connection for a rash disorder.  The newly submitted evidence includes VA treatment records, sick/morning reports from the Veteran's period of service, a January 2007 hearing before the RO, a November 2008 VA skin examination, and lay statements submitted by the Veteran.  

Sick/morning reports from 1957 do not show treatment for a rash during service.  VA treatment records from October 1995 through February 2011 reveal diagnoses of and treatment for rash.  In October 1995, the Veteran stated that he needed an evaluation for periodic hive-like breakouts which were followed by a fever.  In November 1995, the Veteran complained of red marks on his arms and back.  The diagnosis was actinic damage.  A December 1995 VA treatment record notes that the Veteran developed a rash when he got a fever.  In August 1996, the Veteran complained of multiple lesions on his face and back, which he wanted to have removed.  A September 1996 record reveals diagnoses of nevi and actinic keratosis.  A September 1996 shave biopsy of the left cheek, left chin, and left scalp revealed compound nevus, intradermal nevus, and intradermal nevus lentiginous melanocytic hyperplasia without atypia.  A December 1997 record reflects that the Veteran had a rash over his entire body.  In January 1998, the Veteran presented with a pruritic rash on his trunk and arms.  He stated that his rash had been present since 1957, and that it occurred intermittently.  The diagnosis was eczema.  An April 1998 treatment record reflects that the Veteran had a scaly papule on his right forehead.  The diagnoses include actinic keratosis.  In September 1998, the Veteran complained of pruritis on his truncal area.  He stated that he broke out in welts every so-often, and that there was pruritis associated with it.  The diagnoses included probable steatotic eczema versus xerosis.  A September 1999 treatment record notes the Veteran's complaints of several lesions.  The diagnoses included actinic keratosis.  A November 1999 treatment record reveals the Veteran's complaints of rash and mild fever, which resolved.  In a November 1999 history and physical, the Veteran stated that he was sprayed with some kind of chemical at an ammunition dump during service, and that he developed a rash covering his body and a fever thereafter.  A September 2000 record reveals that the Veteran complained of a history of actinic keratosis and multiple skin tags.  The diagnoses were actinic keratosis and acrochordons, which were removed with scissors.  

In March 2001, the Veteran complained of a rash on his left arm.  The diagnoses were actinic keratosis and status post acrochordon removal without reoccurrence.  In April 2003, the Veteran complained of a skin lesion which was not healing on his nose and temple area.  In January 2004, the Veteran complained of an ear lesion which was not healing.  The diagnosis was actinic keratosis.  A January 2004 biopsy of the skin on the Veteran's scalp revealed seborrheic keratosis.  A March 2004 treatment record reflects that the Veteran stated that, during his active duty service, he was sprayed from an aircraft with some kind of chemical while clearing brush around an ammunition dump.  He stated that he did not have any skin problems after he was sprayed, but that he had some labwork done and was not told what the problem was.  He reported that he had a recurrent rash which occurred on average one to two times per month since his active duty service, in 1957.  He noted that it was always preceded by chills and shakes.  The diagnosis was recurrent rash, probably hypersensitivity to unknown allergen.  The physician noted that it was not an Agent Orange-related condition.  In November 2005, the Veteran reported small bumps on his left arm, right arm, right hand, and left ear.  The Veteran underwent cryotherapy to his right hand, left arm, and right arm to freeze the identified areas.  A December 2005 VA treatment record notes the Veteran's complaints of a recurring painful lesion on the left pinna for the prior two years which came and went.  He also noted an irritated lesion behind his left ear.  The diagnoses were chronic nodular chondrodermatitis of the left pinna and actinic keratosis of the left mastoid skin.

In February 2006, the Veteran complained of rash over his body for the prior three days.  He stated that the rash appeared intermittently since he was in active duty service.  He noted that it started with a fever.  A November 2007 record reveals a diagnosis of actinic keratosis.  A January 2008 treatment record reflects that the Veteran had numerous small venous lakes on his scrotum, cherry hemangiomas on his trunk, and a few hemangiomas on his face, which were not malignant.  The diagnosis was benign hemangiomas.

In October 2006, the Veteran submitted an new claim and a NA Form 13055 in which he indicated that he received treatment for a skin rash in June 1957 or July 1957 at a medical facility in Fairbanks, Alaska.  

In a November 2006 notice of disagreement, the Veteran reported that he had a rash disorder during active duty service, and also that he has had the rash disorder ever since active duty service.

During a January 2007 hearing before the RO, the Veteran testified that he sought treatment for his skin rash since service discharge, and that his doctors have not been able to diagnose the disorder.  He described the skin disorder as big blotches with red centers all over his body.  The Veteran reported that he was sprayed with dichlorodiphenyltrichloroethane during active duty service, and that he developed a rash approximately one month later during service.  He noted that he sought treatment for his rash at the Fairbanks Army Medical Center as well as in the infirmary, and that he was given medication.  He reported that he has had the rash continuously since service discharge.  

In a February 2007 substantive appeal, the Veteran stated that his rash disorder was related to his exposure to chemicals during service.  He noted that he was sprayed with a chemical which left a white powdery substance on clothes and bedding during service.  

In an October 2008 statement, the Veteran contended that his rash disorder was a result of exposure to chemicals or Agent Orange during active duty service.  

In November 2008, the Veteran underwent a VA skin examination.  The Veteran reported that he first noticed his skin rash in 1956 during service, when stationed in Alaska, and that he was given Aspirin for his rash.  He noted that he had a rash on and off, and that it felt very itchy.  He indicated that he developed a fever with his rash.  He also reported that he treated his rash with Triamcinolone cream daily.  Physical examination was negative for a skin rash or any skin condition at that time.  After reviewing the Veteran's claims file, the examiner concluded that it was "very difficult" to determine whether the Veteran's skin disorder was related to his active duty service "without mere resorting to mere speculation" because the Veteran's service treatment records were not available for review.  

An October 2009 VA treatment record reflects that the Veteran had a fine macular rash and lesion in his hip flexural areas.  The diagnosis was skin rash.  Another October 2009 treatment record indicates that the Veteran complained of a rash that recurred and worsened with fever.  A November 2009 treatment record reveals the Veteran's complaints of reddened macules which were intensely pruritic and primarily truncal.  The Veteran reported that he had a 50-year history of a rash that broke out after a fever, noting that he got the chills and felt hot.  He stated that the rash came and went.  The diagnosis was chronic waxing and waning rash.  A January 2010 treatment record notes the Veteran's complaints of an itchy rash that came and went.  The diagnosis was neurodermatitis versus other.  Another January 2010 treatment record reflects that the Veteran had actinic keratosis on his hands and the top of his left ear.

In a May 2010 statement, the Veteran reported that he developed his current skin disorder during active duty service in Alaska, and that he has had the skin disorder continuously since service discharge.  

In an August 2010 response, the NPRC reported that the clinical records identified by the Veteran during his period of active duty service, including treatment records from the Fairbanks Army Medical Center and the Bassett Army Community Hospital, from June 1957 through July 1957, were destroyed in the 1973 fire.

An April 2011 VA skin biopsy of the left posterior neck revealed a finding of basal cell carcinoma, which was completely excised.  

Comparing the evidence received since the RO's February 2006 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a rash disorder.  In addition to VA treatment records which show continued complaints of and treatment for a rash disorder, the Veteran submitted numerous statements and provided testimony before the RO in which he stated that he had rash symptoms during service and that he has had rash symptoms continuously since service discharge.  The Veteran's statements are competent evidence as to inservice symptoms, including noticing a rash on his body.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In addition, for purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  

The Veteran's statements are new evidence because the Veteran had not previously submitted any statements or testimony indicating that he had symptoms of a rash disorder during service at the time of the previous final rating decision.  In addition, the lay statements are material, as they raise a reasonable possibility of substantiating the Veteran's claims for service connection.  

As the Veteran's claim was denied, in part, because there was no evidence of inservice incurrence of a rash disorder, the Veteran's lay statements, which are competent and presumed credible, suggest that he had inservice symptomatology of that disorder, and are thus material to his claim.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim for entitlement to service connection for residuals of a rash disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Board observes that the Veteran underwent a VA skin examination in November 2008.  However, review of the examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the VA examiner failed to render an opinion as to the etiology of the Veteran's rash disorder, merely concluding that an etiological opinion could not be provided without resorting to "mere speculation" because the Veteran's service treatment records were not associated with the claims file.  However, the VA examiner failed to consider and address the Veteran's competent reports of inservice rash symptomatology and continuous rash symptoms since service discharge.  Accordingly, the Board concludes that the Veteran should be provided with a new VA examination which adequately addresses whether his current rash disorder is related to his military service.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a new VA examination to determine whether the Veteran's rash disorder is related to his active duty service.  To the extent possible, the examination must be scheduled during an active outbreak of the Veteran's rash.  If such scheduling is not possible, the RO must state why.  If such scheduling is not possible, the Veteran must fully describe his symptoms.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements, the VA examiner must provide an opinion as to whether any rash disorder shown on examination or diagnosed in the record is related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must readjudicate the issue of entitlement to service connection for a rash disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


